353 F.2d 211
Jay EDELMANv.Elvira HENDERSON, Appellant.
No. 15328.
United States Court of Appeals Third Circuit.
Argued September 14, 1965.
Decided November 10, 1965.
Rehearing Denied December 21, 1965.

Appeal from the District Court for the Virgin Islands, Division of St. Croix, Christiansted Jurisdiction; Walter A. Gordon, Judge.
A. Cuyler Ten Eyck, Christiansted, St. Croix, for appellant.
John D. Marsh, Christiansted, St. Croix, V. I. (Young, Isherwood & Marsh, Christiansted, St. Croix, V. I., on the brief), for appellee.
Before BIGGS, Chief Judge, and KALODNER and SMITH, Circuit Judges.
PER CURIAM.


1
An examination of the record in this appeal and consideration of the arguments of the parties convince us that the court below committed no error. Consequently the order of the District Court granting the preliminary injunction will be affirmed.